Citation Nr: 0636795	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus, type 
II.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The Board notes that the agency of original jurisdiction 
(AOJ), by rating decision dated in January 2003, granted a 
total rating based on individual unemployability.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in May 2005.  A transcript of the hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to February 6, 2002, the veteran did not file a 
claim for diabetes mellitus type II.  

2.  In March 2004, the AOJ granted an effective date of May 
8, 2001 for diabetes mellitus.  



CONCLUSION OF LAW

The criteria for an effective date, prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus Type II 
have not been met.  38 U.S.C.A. §§ 1110, 5110, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In March 2002, the veteran was sent 
VCAA notification.  This notice predated the decision, which 
granted service connection for diabetes mellitus.  Although 
the 4th and 5th elements were not addressed at this time, the 
Board herein is not granting an earlier effective date; thus, 
that matter is moot with no prejudicial error as addressed 
below.  The Board notes that effective date claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003. See also Dingess/Hartman.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in BLANK DATE.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The Board notes that VCAA notification predated adjudication 
of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.

The Board has also considered whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I), the specific guidance describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.  This regulation is applicable 
to claims where VA denied compensation for a covered 
herbicide disease in a decision issued between September 25, 
1985, and May 3, 1989.  This regulation is also applicable to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  Covered 
herbicide diseases include type 2 diabetes.

Analysis

Essentially, the veteran asserts that a VA Form 21-526 filed 
in February 1999 for a left leg injury and nonservice-
connected pension was a disability claim for diabetes 
mellitus, and, thus, that the veteran's claim for an earlier 
effective date falls within the scope of the Nehmer line of 
cases.  

In regard to the veteran's assertion that the February 1999 
claim was actually a service connection compensation claim 
for diabetes mellitus, the Board notes that 38 C.F.R. 
§ 3.151(a) grants VA the discretion to deem a pension claim a 
claim for compensation.  Thus, the Board must determine 
whether the 1999 claim as to pension or disability 
compensation amounts to a service connection disability 
compensation claim for diabetes that warrants an earlier 
effective date under 38 C.F.R. § 3.816.  In this regard, the 
pivotal issue is whether the veteran expressed "an intent to 
apply for compensation for the covered herbicide 
disabilit[ies.]"  38 C.F.R. § 3.816(c)(2)(i).  See Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to 
claim service connection within veteran's non-service-
connected pension claim).

The Board notes that while diabetes mellitus was noted in 
medical records associated with the claims file at the time 
of the March 2000 grant of non-service connected pension, the 
veteran did not indicate that such was a claim for service 
connection for diabetes.  Rather, he specifically stated it 
was a claim for Phlebitis, circulation problems, and 
ulcerations to the bone, and he completed the section 
regarding non-service connected pension.  Furthermore, the 
veteran had filed a claim for service connection for a left 
leg injury in June 1997 and for PTSD in October 1997.  
Clearly, he was aware of the procedure by which to file a 
claim for service connection, but did not do so for diabetes 
mellitus, type II.  The Board notes that a January 2000 claim 
for housebound benefits notes deep vein thrombosis, not 
diabetes mellitus.  

The Board notes that medical evidence of record, to include a 
letter from the veteran's private physician, received in 
December 1997, associated with the claims file in October 
1997, notes diabetes mellitus.  Nevertheless, the veteran did 
not indicate in the February 1999 claim or at any time prior 
to February 1999, that he was seeking service connection for 
diabetes mellitus.  Rather, the February 1999 claim was 
specifically one for left leg phlebitis and ulcerations to 
the bone as a result of an "injury during Vietnam Tour," 
and for non-service connected pension.  The Board notes that 
December 1997 letter from the veteran's private physician 
specifically notes that the veteran had phlebitis, chronic 
venous insufficiency, and leg ulcers secondary to the 
swelling, in addition to diabetes mellitus.  In January 2000, 
the veteran provided a statement of income in support of his 
claim for pension.  At no time during the processing of the 
claim did the veteran assert or allege that his diabetes was 
related to service.  The AOJ developed the pension claim in a 
manner that addressed each of the veteran's current 
disorders, to include diabetes, in the March 2000 rating 
decision.  The veteran did not file a notice of disagreement.  

The Board finds that the February 1999 claim, and the 
supporting medical records, cannot be construed as an 
informal service connection claim under 38 C.F.R. § 3.155(a).  
Under 38 C.F.R. § 3.155(a), a communication or action by a 
claimant, indicating an intent to apply for one or more 
benefits under the laws administered by VA, may be considered 
an informal claim.  Such an informal claim, however, must 
identify the benefit sought.  VA's duty to adjudicate all 
claims reasonably raised does not require VA to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  As noted, the veteran's 1999 compensation and 
pension claim did not expressly or impliedly claim service 
connection for diabetes mellitus.  The mere presence of 
medical evidence in the record showing a diagnosis of 
diabetes mellitus did not constitute an implied claim.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

Following the June 2000 notice of the March 2000 rating 
decision, the veteran next communicated with the AOJ on 
February 6, 2002, when he filed a claim for service 
connection for diabetes mellitus type II.  Unlike the prior 
claims, the February 2002 claim indicated an intent to apply 
for compensation for diabetes mellitus.  38 C.F.R. § 
3.816(c)(2)(i).  As such, under 38 C.F.R. §§ 3.400 and 3.816, 
February 6, 2002 would be an appropriate effective date.  In 
this case, however, there was a change in law during the 
pendency of his appeal, and the Board must consider 38 C.F.R. 
§ 3.114(a) (2006).  This provision applies in cases such as 
this one, where a beneficial change in law takes effect 
within one year of the date of claim.  In relevant part, this 
regulation states that "benefits may be authorized from the 
effective date of the law" when the veteran's claim is dated 
within one year of that change in law.  Here, the law in 
question benefiting the veteran (38 C.F.R. § 3.309(e)) 
changed on May 8, 2001, adding diabetes mellitus, type to the 
list of presumptive diseases associated with herbicide 
exposure.  The effective date of a grant based on a 
liberalizing law or VA issue is no earlier than the date of 
change of law or VA issue.  38 C.F.R. § 3.114.  Consequently, 
an effective date prior to May 8, 2001 is not warranted.  


ORDER

An effective date, prior to May 8, 2001, for the grant of 
service connection for diabetes mellitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


